EXHIBIT 2.1* ……………3 July…………… 2017* THE PERSONS LISTED IN SCHEDULE 1 and MGS DISTRIBUTION LIMITED SALE AND PURCHASE AGREEMENT in respect of the entire issued share capital of JLB BRANDS LIMITED Herbert Smith Freehills LLP * CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED FROM PAGES 7, 14, 17, 20, 34, 45 AND 46 AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (“1934 ACT”). TABLE OF CONTENTS Clause Headings Page 1. INTERPRETATION 1 2. SALE AND PURCHASE 1 3. CONSIDERATION 2 4. COMPLETION 2 5. SELLER WARRANTIES 2 6. SELLER LIMITATIONS ON LIABILITY 3 7. PURCHASER WARRANTIES 7 8. PROTECTION OF PURCHASER INTERESTS 7 9. ACCESS TO INFORMATION 9 MISCELLANEOUS 10 NOTICES 14 GOVERNING LAW 15 DISPUTE RESOLUTION 15 SCHEDULE 1 DETAILS OF SELLERS, SHARES, CONSIDERATION AND SHAREHOLDERS 17 SCHEDULE 2 LOCKED BOX ARRANGEMENT 19 SCHEDULE 3 COMPLETION OBLIGATIONS* 22 SCHEDULE 4 SELLER WARRANTIES 23 SCHEDULE 5 PURCHASER WARRANTIES 38 SCHEDULE 6 REAL PROPERTY* 40 SCHEDULE 7 INTELLECTUAL PROPERTY* 41 SCHEDULE 8 POWER OF ATTORNEY* 42 SCHEDULE 9 DEFINITIONS AND INTERPRETATION 43 * THESE SCHEDULES HAVE BEEN OMITTED PURSUANT TO ITEM 601(B)(2) OF REGULATION S-K. COPIES OF THE OMITTED SCHEDULES WILL BE FURNISHED SUPPLEMENTALLY TO THE SEC UPON REQUEST. THIS AGREEMENT is made on3 July 2017 BETWEEN: THE PERSONS whose names and addresses are set out in Schedule 1 (the "Sellers" and each a "Seller"); and MGS Distribution Limited, a company incorporated in England and Wales (registered number 06183896) and whose registered office is at Meadway House, Meadway, Haslemere, Surrey, GU27 1NN (the "Purchaser").
